Citation Nr: 0321985	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  94-39 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, rated as 50 percent disabling from March 6, 
2000.

2.  Entitlement to an increased rating for generalized 
anxiety disorder, rated as 10 percent disabling prior to 
March 6, 2000.


REPRESENTATION

Appellant represented by:	to be clarified


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and his private psychiatrist


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1980.

This case comes to the Board of Veterans' Appeals (Board) by 
means of a February 1993 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which awarded a 10 percent disability 
rating for the veteran's service-connected acquired 
psychiatric disorder.  During the pendency of this appeal, 
the RO issued a June 2002 rating action which awarded a 50 
percent evaluation for this disability effective from March 
6, 2000.


REMAND

After a review of the evidence, the Board finds that further 
evidentiary development is warranted.  In this regard, the 
Board notes that the record reflects that the veteran 
received private psychiatric treatment that does not appear 
to be associated with the claims folder.  In various medical 
reports, Dr. Felix Maldonado Feliciano indicated that he had 
treated the veteran regularly since June 9, 1981.  However, a 
complete copy of these records is not presently associated 
with the claims folder.  Similarly, in a July 2002 statement, 
Dr. Julio Fontanez indicted that he had been treating the 
veteran since February 20, 1998.  A complete copy of these 
records is not presently associated with the claims folder.  
As the clinical records from Dr. Feliciano and Dr. Fontanez 
are potentially probative, appropriate efforts should be made 
to obtain them.  See 38 C.F.R. § 3.159 (2002).  

The Board notes that the veteran's most recent VA examination 
was conducted in February 2000.  In light of the length of 
time since this examination and a July 2002 medical record 
from Dr. Fontanez diagnosing a severe recurrent depressive 
disorder with psychotic features and generalized anxiety 
disorder, the Board is of the opinion that a new VA 
examination is in order. The "duty to assist" requires a 
"thorough and contemporaneous medical examination" that is 
sufficient to ascertain the current level of disability, and 
accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1995).  This medical examination must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed decision.  Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

In addition to the foregoing, review of the claims file 
reveals ambiguity as to whom the veteran desires to represent 
him.  The claims folder contains two recent VA Form 21-22s, 
Appointment of Service Organization as Claimant's 
Representative.  The first, dated in February 2000, appointed 
the Puerto Rico Public Advocate for Veterans Affairs (PRPAVA) 
as the representative for the veteran.  The second, dated in 
July 2002, appointed Disabled American Veterans (DAV) as the 
representative for the veteran.  Despite the recent 
appointment of DAV, the RO continued to send correspondence 
to PRPAVA, and PRPAVA submitted a VA Form 646 in October 
2002.  Given the apparent confusion over veteran's current 
representation, the veteran should be asked to clarify who he 
wishes to represent him in this appeal.  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
clarify who he wants to represent him in 
his claims for increased rating for his 
generalized anxiety disorder.

2.  The RO should also obtain the names 
and addresses of all medical care 
providers who treated the veteran for 
psychiatric symptoms since July 1998.  
After securing any necessary release, the 
RO should obtain these records.  

Additionally, the RO should make efforts 
to obtain complete clinical records from 
Dr. Feliciano from June 1981 to the 
present and Dr. Fontanez from February 
1998 to the present.  

3.  Thereafter, the veteran should be 
scheduled for a psychiatric examination 
to determine the severity of his service-
connected generalized anxiety disorder.  
All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The report 
of examination should contain a detailed 
account of all manifestations of the 
veteran's generalized anxiety disorder 
that are found to be present.  If there 
are found to be multiple psychiatric 
disorders, the examiner should reconcile 
the diagnoses and should specify which 
symptoms are associated with each 
disorder.  The examiner should also 
comment on the extent to which the 
service-connected generalized anxiety 
disorder impairs the veteran's 
occupational and social functioning.  The 
claims folder should be provided to the 
examiner for review.  After reviewing the 
claims folder and examining the veteran, 
the examiner should assign a Global 
Assessment of Functioning (GAF) score and 
explain its meaning.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


